242 S.W.3d 743 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Jerome MARTIN, Defendant/Appellant.
No. ED 88972.
Missouri Court of Appeals, Eastern District, Division Two.
December 4, 2007.
Motion for Rehearing and/or Transfer Denied January 14, 2008.
Frank A. Anzalone, Stormy Barton White, co-counsel, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jayne T. Woods, co-counsel, Jamie Pamela Rasmussen, cocounsel, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 14, 2008.


*744 ORDER

PER CURIAM.
Jerome Martin ("Appellant") appeals from the judgment entered on a jury verdict convicting him of first-degree assault, in violation of Section 565.050 RSMo 2000,[1] and armed criminal action, in violation of Section 571.015. Appellant was sentenced as a prior offender to fourteen years for first-degree assault and three years for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law, would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the' judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.